Citation Nr: 1725819	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-44 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 11, 2012, for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas").  

2.  Entitlement to a rating in excess of 50 percent from April 11, 2012, forward for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to service connection for basal cell carcinoma and a skin condition manifested by sores on the Veteran's hands, arms, shoulders and body.  



ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had active service with the Army from February 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the May 2010 rating decision, the RO, in pertinent part, granted service connection for a chronic skin disorder evaluated as 10 percent disabling, effective September 19, 2002, the date the claim for service connection for this disability was received.  The Veteran timely appealed for a higher initial rating in a Notice of Disagreement (NOD) received in June 2010.  

During the pendency of the appeal, the RO issued a rating decision in June 2012, which granted an increased rating of 50 percent for the Veteran's service-connected chronic skin disorder, effective April 11, 2012 (date of a VA treatment record).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2016, the RO determined that the matter of entitlement to a TDIU had also been raised by the evidence of record.  A November 2016 rating decision denied entitlement to TDIU.  The case is now before the Board for the purpose of providing an appellate disposition.  

The Board notes that in June 2010, the Veteran withdrew his claims for service connection for knife/stab wounds to the right earlobe, to include lesions and scarring of the head and neck, and for damage to the integumentary (skin) system.  As such, these claims are no longer before the Board.  

The issues of entitlement to service connection for basal cell carcinoma and a skin condition manifested by sores of the hands, arms, shoulders and body has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Finally, the Board acknowledges that the Veteran was previously represented by private counsel.  The evidence of record indicates that the private counsel withdrew his appearance in January 2011 under the Veteran's directive indicating that he no longer needed representation.  


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal regarding the issue of entitlement to service connection for knife/stab wounds to the right earlobe, to include lesions and scarring of the head and neck, and for damage to the integumentary (skin) system, was requested.

2.  The Veteran canceled his scheduled VA examination for his chronic skin disorder in November 2016, has offered no good cause for canceling the examination, and has not requested to reschedule the examination.  

3.  Prior to April 11, 2012, residual scars to the head, face, or neck have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Residual scars to the upper chest and torso were not deep.  In addition, there was no evidence that any of the residual scars were unstable or painful.  

4.  From April 11, 2012, forward, residual scars to the head, face, or neck have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three features or a paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Residual scars to the upper chest and torso were not deep; however, the residual scar of the neck was manifested by pain.  

5.  The Veteran's service-connected disability is not rated at 60 percent or more, or combined rating of 70 percent, and he has not been shown unable to maintain gainful employment because of his service-connected chronic skin disorder / damage to face, neck, and other sensitive areas.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for knife/stab wounds to the right earlobe, to include lesions and scarring of the head and neck, and for damage to the integumentary (skin) system have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the period on appeal prior to April 11, 2012, the criteria for a rating in excess of 10 percent for residual scars to the head, face, neck, or other sensitive areas, including the upper chest and torso, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7804 (2016).  

3.  For the period on appeal from April 11, 2012 forward, the 50 percent disability rating for residual scars to the head, face, or neck under Diagnostic Code 7800 has been met.  However, the criteria for a rating in excess of 50 percent for residual scars to the head, face, or neck have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

4.  From April 11, 2012 forward, the criteria for a separate disability rating of 10 percent, but no higher, for residual scars to the head, face, neck, or other sensitive areas, including the upper chest and torso, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased rating claims, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  

The Veteran was also afforded various VA examinations to determine the nature and severity of the chronic skin disorder on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Additionally, as noted previously, the Board ordered an additional examination in order to determine the current nature and etiology of the Veteran's acquired chronic skin disorder.  Such examination was scheduled for November 2016; however, the Veteran canceled such examination, did not provide good cause for doing so, and has not requested to reschedule his examination.  The Board finds that VA has fulfilled its duty to assist the Veteran by providing him with sufficient opportunity to appear for a VA examination.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, as will be explained in detail below, the Veteran does not meet the schedular criteria for his TDIU claim.  The Veteran has been afforded examinations to determine the severity of his service-connected chronic skin disorder, and the examiners have commented on the functional impact of the disability.  As such, a VA general medical examination for the purposes of aiding his TDIU claim is not necessary and further development is not warranted.  

For these reasons, the Board finds that VA has taken all reasonable steps to address  the VCAA requirements.  The claims herein decided on appeal are thus ready to be considered on the merits.  

II.  Withdrawn Claims  

The Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In June 2010, the Veteran's representative at that time submitted a written statement indicating that the Veteran withdrew his appeal in conjunction with claims for entitlement to service connection for (1) knife/stab to the right earlobe, to include lesions and scarring of the head and neck, and (2) damage to the integumentary (skin) system.  

As the Veteran has withdrawn the matters of entitlement to service connection for these disabilities, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.  

III.  Increased Rating  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  
If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In a May 2010 rating decision, the Veteran was granted service connection for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas") and assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, effective September 19, 2002.  

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Id.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.  Id.  

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck, that are deep and superficial.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  As the Veteran's scars are not deep, Diagnostic Code 7801 is not applicable.  Diagnostic Code 7802 also does not apply because the superficial scars are not sufficiently large enough.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part, which does not apply with the Veteran's affected areas - face, neck, and small area on the upper chest and torso, as these scars do not limit function.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7800.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scars.  Id.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  Id.

In the 2008 regulations, VA incorrectly stated the applicability date in the preamble and in the first sentence of the introductory paragraph of 38 C.F.R. § 4.118.  Thus, in 2012, VA issued regulations to fix the applicability date.  Specifically, the Applicability Date section was revised to read as follows:  

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. 
§ 4.118, as in effect prior to the effective date of this rule, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 C.F.R. § 3.400, etc.  
The introductory language to 38 C.F.R. § 4.118 was revised to read as follows:  

A Veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

In October 2009, the Veteran underwent a VA examination to determine the nature and etiology of his facial, neck, and upper chest and torso scars.  Upon examination, the Veteran had residual scarring all around the neck from the mandible down to a small area on the upper chest and on the upper torso.  The scars were superficial, and they were the same color as the skin.  They were non-adherent, non-tender, and not deep.  The scars were stable with mild disfigurement and a small area of numbness below the left ear on the neck.  The scarring area was over the exposed skin to the sunlight and there was a small triangle-shaped area on the chest that corresponded to the opening of the Veteran's shirt.  The examiner reported that the scars were non-dysfunctional, and that they were diffuse and interlaced.  There was no underlying soft tissue loss under any of the scarring.  

In January 2011, the Veteran was afforded a VA examination to determine the severity of his scars.  The Veteran had a scar on the bridge of his nose, with a width of 1 centimeter and length of 5 centimeters.  The scar was not painful and was identified as superficial.  There were no signs of skin breakdown.  There was no inflammation, edema, or keloid formation.  The contour was not elevated nor depressed, and the scar was not adherent to underlying tissue.  There were no other disabling effects.  The examiner noted that the skin had an area of abnormal texture with an area of 6 square inches ( 39 sq. cm.) or less.  It was also noted that the skin had an area with hypo- or hyper-pigmentation with an abnormal pigmentation area of 6 square inches (39 sq. cm.) or less, and a discoloration that was lighter than normal.  The examiner provided a diagnosis of surgery scar, glabella, nasal dorsum.  

In April 2012, the Veteran underwent his most recent VA examination to determine the severity of his scars.  The VA examiner reported that while in service, the Veteran developed a sebaceous cyst about his neck.  The cyst was incised and drained, and a residual scar remained.  The examiner further reported that the other areas of scarring occurred after his separation from service.  The examiner also summarized the prior examination findings.  The examination revealed that the Veteran had scars of the head, face, and neck.  The scar on the neck was found to be painful.  

The first scar was just below the eyebrows and descended on the ridge of the nose where it expanded at the distal end.  The second scar was about 4 centimeters above the right eyebrow.  Both scars were less than 5 inches in length, greater than .25 inch in width, surface contour was flat, adherent to underlying tissue, and hypopigmented in an area less than 6 square inches.  Underlying soft tissue was present and the skin was inflexible.  However, the area of each scar did not exceed 6 square inches.  

The third scar was just below the left ear lobe and descended to the upper midneck area.  The examiner noted that the scar was not noticeable unless one knew where to look.  

The area of the fourth scar was not surgically affected but was involved by acne vulgaris.  It was on the left lateral neck.  This scar was also less than 5 inches in length, greater than .25 inch in width, surface contour was flat, adherent to underlying tissue, and hypopigmented in an area less than 6 square inches.  Underlying soft tissue was present and the skin was inflexible.  However, the area of the scar did not exceed 6 square inches.  
The area of the fifth scar was not surgically affected but was involved by acne vulgaris.  It was on the right lateral neck.  This scar was also less than 5 inches in length, greater than .25 inch in width, surface contour was flat, adherent to underlying tissue, and hypopigmented in an area less than 6 square inches.  Underlying soft tissue was present and the skin was inflexible.  However, the area of the scar did not exceed 6 square inches.  The examiner noted that there were irregular spots within the area involved, but the whole area was not elevated.  These elevations were due to subcuticular fibrosis of the underlying tissue.  The fibrosis developed from trauma as a result of aggressive facial cleansing.  

The examiner noted that there was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  None of the scars resulted in limitation of function.  

A.  Prior to April 11, 2012

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, the Veteran's scars have not demonstrated any other characteristics of disfigurement, to warrant a higher 30 percent evaluation for the Veteran's scars for the period on appeal prior to April 11, 2012.  Further, the scars were not manifested by any of the following: visible or palpable tissue loss, and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), to warrant a higher 30 percent evaluation for this period under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Under the revised Diagnostic Code 7804, the Veteran is not entitled to a higher disability rating because his scars were not found to be unstable or painful prior to April 11, 2012.  38 C.F.R. § 4.118.  

Therefore, for the aforementioned reasons, the Veteran is entitled to a disability rating of 10 percent, but no higher, for his service-connected scars of the face, neck, and other sensitive areas prior to April 11, 2012.  Id.  


B.  From April 11, 2012

Turning to the period from April 11, 2012, forward, under 38 C.F.R. § 4.118, Diagnostic Code 7800, the Veteran's scars have not demonstrated any other characteristics of disfigurement, to warrant a higher 80 percent evaluation for the Veteran's scars.  Further, the scars were not manifested by any of the following:  visible or palpable tissue loss, and either gross distortion or asymmetry of three or more features or a paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), to warrant a higher 80 percent evaluation for this period under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Board finds that the preponderance of the evidence supports a grant of separate disability ratings for the Veteran's scars under the revised Diagnostic Code 7804.  The Board finds that Diagnostic Code 7800 does not sufficiently compensate the Veteran's symptoms attributed to his chronic skin disorder.  

The Board acknowledges that the Veteran cannot be compensated for the same symptomology more than once, as such would constitute pyramiding in violation of 38 C.F.R. § 4.14.  However, the Board finds that Diagnostic Code 7804 provides for an evaluation of the Veteran's pain experienced as a result of the scars.  Since the Board finds that Diagnostic Code 7800 is insufficient to fully compensate the Veteran for his symptoms attributed to his chronic skin disorder, a separate rating under Diagnostic Code 7804 is warranted.

On VA examination on April 11, 2012, the examiner noted that the scar on the Veteran's neck was painful.  The revised Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  As previously discussed, Note (3) of Diagnostic Code 7804 provides that scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Thus, for the aforementioned reasons, for the period from April 11, 2012, forward, the Veteran is entitled to a disability rating of 50 percent, but no higher, for his service-connected scars of the face, neck, and other sensitive areas under Diagnostic Code 7800.  However, the evidence of record shows that the Veteran is entitled to a separate disability rating of 10 percent under Diagnostic Code 7804.  



IV.  Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the affected areas.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.  

V.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The evidence shows that the Veteran is currently service connected for a chronic skin disorder, rated as 50 percent disabling.  Thus, because the Veteran has only a single disability rating of 50 percent, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  

Additionally, in September 2016, VA provided the Veteran with VA Form 21-8940 to aid in the TDIU claim.  To date, the Veteran has not provided the completed VA Form 21-8940, which would have included the Veteran's work history and reasons for unemployment.  

In sum, while the record reflects that the Veteran's chronic skin disorder causes difficulties at work, unemployability due to this disability, alone, has not been shown.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.

ORDER

The claim of entitlement to service connection for knife/stab wounds to the right earlobe, to include lesions and scarring of the head and neck, and for damage to the integumentary (skin) system, is dismissed.  

Entitlement to an initial rating in excess of 10 percent prior to April 11, 2012, for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas") is denied.  

Entitlement to a rating in excess of 50 percent from April 11, 2012, forward for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas") is denied.  

Entitlement to a separate disability rating of 10 percent, but no higher, from April 11, 2012, forward, for sebaceous cysts, status post incision and drainage with residual scars ("chronic skin disorder / damage to face, neck, and other sensitive areas") is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.  





____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


